 

EXHIBIT 10(h)

 

AMENDMENT AND CLARIFICATION OF THE TAX ALLOCATION AGREEMENT

DATED JANUARY 1, 1988 BY AND AMONG PROTECTIVE LIFE CORPORATION

AND ITS SUBSIDIARIES

 

The Tax Allocation Agreement dated January 1, 1988 by and among Protective Life
Corporation (“Parent”) and each of the subsidiaries listed below (referred to
herein individually as a "Subsidiary" and the group of subsidiaries is
collectively referred to herein as the "Subsidiaries") is hereby amended and
restated in its entirety for the purpose of clarification to read as follows:

 

RECITALS

 

A.

Parent entered into a Tax Allocation Agreement with certain of its Subsidiaries
on January 1, 1988 (the “Original Tax Allocation Agreement”). Section 7 of the
Original Tax Allocation Agreement provides that if during a consolidated return
period the Parent or any Subsidiary acquires or organizes another corporation
that is required to be included in the consolidated return, then such
corporation shall join in and be bound by the Original Tax Allocation Agreement.

 

B.

The parties desire to amend and restate the Original Tax Allocation Agreement
for the purpose of clarification.

 

C.

Parent is the ultimate parent of an affiliated group of corporations (within the
meaning of Section 1504(a) of the Internal Revenue Code of 1986, as amended (the
"Code")) and each of the Subsidiaries are included as corporations in such
affiliated group (the "Group").

 

D.

The Subsidiaries are included in the Group's consolidated federal income tax
returns for the taxable year ended December 31, 1988, and for all future taxable
years for which they are eligible to be so included (the "Consolidated Period").

 

E.

Parent and each Subsidiary wish to allocate the consolidated federal income tax
liability of the Group among the members of the Group as provided herein.

 

 

NOW THEREFORE, in consideration of the covenants and agreements contained
herein, the parties agree that the recitals set forth above are adopted and made
part of this Agreement and further agree as follows:

 

AGREEMENT

 

1.

Consolidated Return Election and Preparation

 

Parent and the Subsidiaries will file consolidated federal income tax returns so
long as they are eligible to file such returns. Parent and the Subsidiaries
agree to file such consents, elections and other documents and take such other
actions as may be necessary or appropriate to carry out the purposes of this
Item 1. For any taxable year for which a consolidated federal income tax return
is filed, Parent agrees to prepare or cause to be prepared and to file such
returns and other appropriate documents as may be necessary on behalf of the
Group.

 

For each taxable year for which the Group files a life/non-life consolidated
return, the Group will be comprised of two sub-groups, a group comprised of
companies that are not life insurance companies (the “Non-life Sub-group”), and
a group comprised of life insurance companies (the “Life Sub-group”)
(collectively referred to as the “Sub-groups”). Parent shall be considered the
parent of the Non-life Sub-group, and Protective Life Insurance Company shall be
considered the parent of the Life Sub-group (each referred to as a “Sub-group
Parent”).



 

2.

Subsidiary Tax Payments

 

(a)

Each of the Subsidiaries shall compute a separate return tax liability for each
taxable year and pay an amount equal to such separate return tax liability to
Parent. Each Subsidiary's separate return tax liability for any taxable year
shall be equal to the tax liability (including any alternative minimum tax) such
Subsidiary would have incurred had it not been included in a consolidated
federal income tax return with Parent, as the common parent, and had it filed a
federal income tax return on a separate basis for each such year that it was a
member of the Group. The separate return tax liability of each of the
Subsidiaries shall be determined in a manner consistent with the methods of
accounting and with any elections made in computing the consolidated income tax
liability of the Group.

 

(b)

If a Subsidiary incurs a tax loss, or generates a tax credit that cannot be
utilized to offset the current year separate return tax liability, the
Subsidiary shall only be entitled to a current benefit for such loss or credit
to the extent such separate company loss or credit can be carried back and used
in determining the prior year’s separate company tax of the Subsidiary. Any
amount not carried back shall carryforward on a separate company basis. Any such
carryforward shall not expire unless such amount is not utilized in the
consolidated return.

 

(c)

The payments required under this Item 2 shall be made on a Sub-group basis, with
payments due to and from each Subsidiary to its respective Sub-group Parent in
lieu of Parent. Further, the Life Sub-group shall be treated as a separate
Subsidiary for purposes of determining payments due to or from the Life
Sub-group and the Parent, with such payments due to or from Protective Life
Insurance Company as the Sub-group Parent of the Life Sub-group. However,
Protective Life Insurance Company shall be entitled to any tax refund
attributable to a carryback of a tax loss of the Life Sub-group. This Item 2(c)
shall not affect any amount to which a Subsidiary is entitled under Item 2(b).

 

3.

Timing and Method of Payment

 

Payments under Item 2 by each Subsidiary to Parent may, at Parent’s discretion,
be made on a quarterly basis (within 30 days of the date on which installments
of estimated tax would have been due had each Subsidiary filed its federal
income tax return on a separate basis) based on estimates of each Subsidiary's
separate return tax liability for the period. If a Subsidiary’s separate return
liability as finally determined for the taxable year exceeds the payments made
for such year, the remainder of the separate return liability shall be paid to
Parent within 60 days after the statutory due date for the consolidated federal
return. However, if the sum of all payments for any year exceeds a Subsidiary's
separate return tax liability as finally determined for the year, Parent shall
pay the excess to such Subsidiary within 60 days after the statutory due date
for the consolidated federal income tax return.

 

4.

Subsequent Adjustment

 

If any item of income, gain, loss, deduction or credit of any Subsidiary is
changed or adjusted for any taxable year, then the amount of the payment made
under this Agreement shall be adjusted, in accordance with the principles of
this Agreement, to conform with the final determined item of income, gain, loss,
deduction or credit. Any interest and penalties paid or received with respect to
such adjustments shall be paid or received by Parent, and not allocated to the
Subsidiaries. All payments under this Item 4 shall be made within 30 days after
the latter of (i) final resolution of any matters with either the Internal
Revenue Service or in court or (ii) receipt of refunds/payment of taxes due.
However, in the event that advance payments of tax deficiencies due or contested
are deemed appropriate by Parent, payments under this Item 4 attributable to
such advance payments shall be made within 30 days of when such advance payments
are paid to the government.

 



 

5.

Termination

 

This Agreement shall terminate between Parent and any Subsidiary if:

 

(a)

Parent and such Subsidiary agree in writing to such termination; or

 

(b)

The Subsidiary's membership in the Group ceases or is terminated.

 

In the event that a Subsidiary ceases to be included within the Group (a
"Deconsolidation"), the rights and obligations of such Subsidiary under this
Agreement shall survive for any period for which such Subsidiary was a member of
the Group. The termination of this Agreement as to any Subsidiary in accordance
with the provisions of this Item 5 hereof shall not affect this Agreement in
regard to Parent and any other Subsidiary.

 

6.

Assignability

 

This Agreement shall not be assignable by Parent or any Subsidiary without the
written consent of the other parties and any such assignment shall be void and
without effect.

 

7.

Effective Date

 

This Agreement shall be effective for each of the undersigned Subsidiaries as
applicable, for all taxable years ending on or after December 31, 1988.

 

8.

New Members

 

This Agreement shall apply to any corporation which becomes a member of the
Group effective as on the date such corporation became a member of the Group
upon (a) the receipt of any required regulatory approval or non-approval and (b)
the execution and delivery of a joinder agreement under which such corporation
agrees to be bound by this Agreement.

 

9.

Miscellaneous Provisions

 

(a)

This Agreement has been made in and shall be construed and enforced in
accordance with the laws of the State of Alabama.

 

(b)

This Agreement shall be binding upon and inure to the benefit of each party
hereto and their respective successors and assigns.

 

(c)

This Agreement may be executed simultaneously in two or more counterparts each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(d)

The parties hereto hereby agree that the terms of this agreement are fair and
reasonable.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

PROTECTIVE LIFE CORPORATION

 

By:  

 

Richard J. Bielen

 

Title:

Senior Vice President, Chief

 

 

Investment Officer and Treasurer



 

SUBSIDIARIES

 

PROTECTIVE LIFE INSURANCE COMPANY

 

By:  

Steven G. Walker

Title:         Senior Vice President,

Chief Accounting Officer, and Controller

 

EMPIRE GENERAL LIFE ASSURANCE CORPORATION

 

By:  

Steven G. Walker

Title:           Senior Vice President,

Chief Accounting Officer and Controller

WEST COAST LIFE INSURANCE COMPANY

 

By:  

Steven G. Walker

Title:         Vice President

 

LYNDON PROPERTY INSURANCE COMPANY

 

By:  

Steven G. Walker

Title:           Vice President

PROTECTIVE LIFE AND ANNUITY

INSURANCE COMPANY

 

By:  

Steven G. Walker

Title:         Senior Vice President,

Chief Accounting Officer, and Controller

 

LYNDON SOUTHERN INSURANCE COMPANY

 

 

By:  

Gregg O. Cariolano

Title:           Senior Vice President,

Chief Financial Officer and Controller

 

CITIZEN’S ACCIDENT & HEALTH INSURANCE

COMPANY

 

By:  

Steven G. Walker

Title:         Vice President

 

PROTECTIVE LIFE INSURANCE COMPANY OF KENTUCKY

 

By:  

Steven G. Walker

Title:           Senior Vice President,

Chief Accounting Officer and Controller

 

FIRST PROTECTION CORPORATION OF FLORIDA

 

By:  

Steven G. Walker

Title:         Vice President

 

THE ADVANTAGE WARRANTY CORPORATION

 

By:  

Steven G. Walker

Title:           Vice President

GULFCO LIFE INSURANCE COMPANY

 

By:  

Steven G. Walker

Title:         Vice President

 

FIRST PROTECTION COMPANY

 

By:  

Steven G. Walker

Title:           Vice President

 

ACCELERATION NATIONAL SERVICE CORPORATION

 

By:  

Steven G. Walker

Title:         Vice President

 

FIRST PROTECTION CORPORATION

 

By:  

Steven G. Walker

Title:           Vice President

 

DEALER SERVICES REINSURANCE, LTD.

 

By:  

Steven G. Walker

Title:         Vice President

 

FIRST PROTECTIVE INSURANCE GROUP, INC.

 

By:  

Steven G. Walker

Title:           Vice President and Treasurer

 

DELAWARE NEWCO, INC.

 

By:  

Steven G. Walker

Title:         Vice President and Treasurer

 

FIRST VARIABLE CAPITAL SERVICES, INC.

 

By:  

Steven G. Walker

Title:           Vice President



 

 

FINANCIAL PROTECTION MARKETING

 

By:  

Steven G. Walker

Title:         Vice President

 

GULFCO INSURANCE SERVICES, INC.

 

By:  

Steven G. Walker

Title:           Vice President

 

HOTEL DEVELOPMENT COMPANY, INC.

 

By:  

Charles M. Prior

Title:         President

 

NATIONAL HEALTH CARE SYSTEMS OF FLORIDA, INC.

 

By:  

Steven G. Walker

Title:           Treasurer

 

INVESTMENT DISTRIBUTORS, INC.

 

By:  

Carolyn King

Title:         President

 

ORACARE CONSULTANTS, INC.

 

By:  

Steven G. Walker

Title:           Treasurer

 

LYNDON FINANCIAL CORPORATION

 

By:  

Steven G. Walker

Title:         Vice President

 

ORACARE DENTAL ASSOCIATES, INC.

 

By:  

Steven G. Walker

Title:           Treasurer

 

LYNDON GENERAL AGENCY OF TEXAS, INC.

 

By:  

Gregg O. Cariolano

Title:         Vice President

 

PES INSURANCE AGENCY OF MASSACHUSETTS

 

By:  

Michael Mungenast

Title:           President

 

LYNDON INSURANCE GROUP, INC.

 

By:  

Steven G. Walker

Title:         Vice President

 

PRODUCT RESOURCE GROUP, INC.

 

By:  

Steven G. Walker

Title:           Vice President, Controller and Treasurer

 

MATRIX DIRECT, INC.

 

By:  

Steven G. Walker

Title:         Vice President

 

PROTECTIVE FINANCE CORPORATION

 

By:  

Charles M. Prior

Title:           President and Treasurer

 

PROEQUITIES, INC.

 

By:  

Milton Frits

Title:         Financial Operations Principal and Treasurer

 

PROTECTIVE FINANCE CORPORATION II

 

By:  

Charles M. Prior

Title:           President and Treasurer

 

PROTECTIVE ADMINISTRATIVE SERVICES, INC.

 

By:  

Steven G. Walker

Title:         Vice President

 

PROTECTIVE INVESTMENT ADVISORS, INC.

 

By:  

Steven G. Walker

Title:           Vice President

 

PROTECTIVE ASSET MANAGEMENT GROUP, INC.

 

By:  

Milton Frits

Title:         Treasurer

 

PROTECTIVE MARKETING ENTERPRISES, INC.

 

By:  

Steven G. Walker

Title:           Vice President and Treasurer

 



 

 

PROTECTIVE BENEFITS COMMUNICATIONS OF OHIO, INC.

 

By:  

John Deremo

Title:         Vice President

 

PROTECTIVE PRODUCERS ASSOCIATION, INC.

 

 

By:  

Steven G. Walker

Title:           Vice President and Chief Accounting Officer

 

PROTECTIVE EQUITY SERVICES OF MARYLAND, INC.

 

By:  

Michael Mungenast

Title:         President and Chief Executive Officer

 

PROTECTIVE REAL ESTATE HOLDINGS, INC.

 

By:  

Carl S. Thigpen

Title:           President

 

PROTECTIVE SERVICES, INC.

 

By:  

Steven G. Walker

Title:         Vice President and Treasurer

 

REAL ESTATE ASSET PURCHASE CORPORATION

 

By:  

Carl S. Thigpen

Title:           President

 

WESTERN DIVERSIFIED CAPITAL FUNDING CORPORATION

 

By:  

Steven G. Walker

Title:         Vice President

 

WESTERN DIVERSIFIED SERVICES, INC.

 

 

By:  

Steven G. Walker

Title:           Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 